DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-16, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, 9, and 27, the preamble includes language “consisting of” which means that all other structures besides the claimed structures are excluded. Claim 1 however, also includes language “… no additional insulation”. This suggests that there is insulation in the structure which is not part of the claim. The claim appears to contradict itself and will be examined as best understood. 
In re claim 1 and 27, the language “substantially coated onto the….” is unclear because it doesn’t clearly limit the claim to a coating structure or an uncoated structure. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hahn (see NPL reference provided in the IDS from 05/22/2019 titled “HTS Pancake Coils Without Turn-to-Turn Insulation”).
In re claim 1, Hahn discloses a coil for a superconducting magnet consisting of: a rare earth barium copper oxide (REBCO) superconducting tape; and a thin resistive layer of copper oxide, Cr, Ni, or Ni-P substantially coated onto the REBCO superconducting tape (see abstract discussing a no insulation pancake coil having a REBCO tape with a Bi2223 copper oxide coat; this is also discussed throughout the reference), wherein the coated REBCO superconducting tape is wound into a coil with no additional insulation.
In re claim 7, Hahn discloses that the thin resistive layer comprises copper oxide (Bi2223).
In re claim 8, Hahn, discloses the resistive layer. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, 11-16, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (see NPL reference provided in the IDS from 05/22/2019 titled “HTS Pancake Coils Without Turn-to-Turn Insulation”).
In re claims 3 Hahn teaches the thin resistive layer but does not explicitly discuss the claimed thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed value for the thickness of the resistive layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 5 and page 7, in the section discussing the thickness of the thin resistive layer, applicant has not disclosed any criticality for the claimed limitations, in fact, the applicant points out that many thickness values can be used.
In re claims 4-6 the claims compare the turn to turn resistivity of the invention to another device with specific resistivity value ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the In re Aller, 105 USPQ 233. Please note that in the instant application, bottom of page 6 or page 8, applicant has not disclosed any criticality for the claimed limitations.
Claims 9, 11-16, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0074118) in view of Hahn (see NPL reference provided in the IDS from 05/22/2019 titled “HTS Pancake Coils Without Turn-to-Turn Insulation”).
In re claim 9, Kim teaches a coil for a superconducting magnet consisting of: a REBCO superconducting tape (superconducting layer discussed in paragraph 60); and a stainless steel tape (112; see paragraph 60), wherein the stainless steel tape comprises a plating layer of nickel or copper (buffer layer formed of metal oxide see paragraph 60; this includes the claimed metals since they form oxides), and wherein the REBCO superconducting tape together with the stainless steel tape interlay are wound into a coil. Kim does not teach an additional superconducting layer or lack of insulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added another superconducting layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claims 11-12, Kim teaches the thin resistive layer and stainless steel tape but does not explicitly discuss the claimed thickness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the claimed value for the thickness of the resistive layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 5 and page 7, in the section discussing the thickness of the thin resistive layer, applicant has not disclosed any criticality for the claimed limitations, in fact, the applicant points out that many thickness values can be used.
In re claims 13-16 the claims compare the turn to turn resistivity of the invention to another device with specific resistivity value ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the best range for turn to turn resistivity values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, bottom of page 6 or page 8, applicant has not disclosed any criticality for the claimed limitations.
In re claims 25-26, Kim teaches the claimed coil but does not teach more than one coil. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the coil of Kim, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 27, Kim teaches a coil for a superconducting magnet consisting of: a REBCO superconducting tape (superconducting layer discussed in paragraph 60); a thin resistive layer of copper oxide, Cr, Ni, or Ni-P (buffer layer formed of metal oxide see paragraph 60) substantially coated onto the REBCO superconducting tape; a stainless steel layer (112; see paragraph 60), attached to the REBCO superconducting tape; wherein the REBCO superconducting tape together with the stainless steel tape interlay are wound into a coil. Kim does not teach an additional superconducting layer or lack of insulation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added another superconducting layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 2, line 8, applicant has not disclosed any criticality for the claimed limitations. It would also have been obvious to remove insulation and other unnecessary layers to have a structure without insulation as taught by Hahn in order to increase field density.
In re claim 28, the claims compare the turn to turn resistivity of the invention to another device with specific resistivity value ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen the best range for turn to turn resistivity values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, bottom of page 6 or page 8, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837